18-13648-smb            Doc 473    Filed 02/27/19 Entered 02/27/19 18:00:14                 Main Document
                                                 Pg 1 of 7


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Robert J. Lemons
 Kelly DiBlasi
 Matthew P. Goren

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11
                                                                :
 WAYPOINT LEASING                                               :    Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :    (Jointly Administered)
                   Debtors.1                                    :
 ---------------------------------------------------------------x

             NOTICE OF AMENDED AGENDA FOR MATTER SCHEDULED
           FOR EVIDENTIARY HEARING ON FEBRUARY 28, 2019 AT 11:00 A.M.
                 PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing
 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession
 (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11
 of the United States Code (collectively, the “Chapter 11 Cases”) with the United States
 Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

                PLEASE TAKE FURTHER NOTICE that a hearing to consider the approval of
 the Motion of Debtors Pursuant to 11 U.S.C. §§ 363(b) and 503(c)(3) for Entry of an Order
 Approving Key Employee Incentive Program [ECF No. 171] was held before the Court on January
 17, 2019, at 10:00 a.m. (Eastern Time), at which time the Bankruptcy Court requested that the
 Debtors schedule an evidentiary hearing in support thereof (the “Evidentiary Hearing”).

               PLEASE TAKE FURTHER NOTICE, that the Evidentiary Hearing has been
 scheduled for February 28, 2019 at 11:00 a.m. (Prevailing Eastern Time) before the Honorable
 Stuart M. Bernstein, United States Bankruptcy Judge, Bankruptcy Court, One Bowling Green,
 Room 723, New York, New York 10004.

 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.




 WEIL:\96935715\1\79984.0004
18-13648-smb            Doc 473     Filed 02/27/19 Entered 02/27/19 18:00:14        Main Document
                                                  Pg 2 of 7


                 PLEASE TAKE FURTHER NOTICE that an amended agenda with respect to
 the Evidentiary Hearing is set forth below. Copies of each pleading identified below can be
 viewed and/or obtained by: (i) accessing the Bankruptcy Court’s website at
 http://www.nysb.uscourts.gov or (ii) from the Debtors’ claims and noticing agent, Kurtzman
 Carson Consultants LLC, either at http://www.kccllc.net/waypointleasing, by calling (888) 733-
 1446 (toll free) for U.S. and Canada-based parties or +1 (310) 751-2635 for international parties,
 or by sending an e-mail to WaypointInfo@kccllc.com. Note that a PACER password is needed to
 access documents on the Bankruptcy Court’s website.

 I.        CONTESTED MATTER:

           1.        Motion of Debtors Pursuant to 11 U.S.C. §§ 363(b) and 503(c)(3) for Entry of an
                     Order Approving Key Employee Incentive Program [ECF No. 171]

                     Response Deadline:    January 10, 2019 at 12:00 p.m.

                     Response Filed:

                               A.   Objection of the United States Trustee to the Motion of Debtors
                                    [ECF No. 243]

                     Related Documents:

                               B.   Order Granting Extension to the Motion of Debtors [ECF No. 248]

                               C.   Order Granting Further Extension to the Motion of Debtors [ECF
                                    No. 256]

                               D.   Order Granting Further Extension to the Motion of Debtors [ECF
                                    No. 264]

                               E.   Debtors’ Reply to the Objection of the United States Trustee [ECF
                                    No. 276]

                               F.   Notice of Evidentiary Hearing [ECF No. 392]

                               G.   Second Supplemental Declaration of William Transier in Support of
                                    Debtors’ Motion [ECF No. 471]

                               H.   Second Supplemental Declaration of Martin R. Kuehne in Support
                                    of Debtors’ Motion [ECF No. 472]

                     Status: This matter is going forward on a contested basis.




                                                      2
 WEIL:\96935715\1\79984.0004
18-13648-smb            Doc 473   Filed 02/27/19 Entered 02/27/19 18:00:14   Main Document
                                                Pg 3 of 7


 Dated: February 27, 2019
        New York, New York

                                            /s/ Robert J. Lemons
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Gary T. Holtzer
                                            Robert J. Lemons
                                            Kelly DiBlasi
                                            Matthew P. Goren

                                            Attorneys for Debtors
                                            and Debtors in Possession




                                                 3
 WEIL:\96935715\1\79984.0004
18-13648-smb            Doc 473   Filed 02/27/19 Entered 02/27/19 18:00:14   Main Document
                                                Pg 4 of 7


                                             Exhibit A

                                              Debtors




 WEIL:\96935715\1\79984.0004
18-13648-smb            Doc 473   Filed 02/27/19 Entered 02/27/19 18:00:14       Main Document
                                                Pg 5 of 7


                     Debtor               Last 4                 Debtor                Last 4
                                         Digits of                                    Digits of
                                         Tax ID                                       Tax ID
                                         Number                                       Number

  Waypoint Leasing Holdings Ltd.           2899      AE Helicopter (5) Limited          N/A

  Waypoint Leasing (Luxembourg)            7041      AE Helicopter (6) Limited          N/A
  S.à r.l.
  Waypoint Leasing (Ireland)               6600      MSN 31141 Trust                    N/A
  Limited
  Waypoint Asset Co 10 Limited             2503      MSN 31492 Trust                    N/A

  MSN 2826 Trust                           N/A       MSN 36458 Trust                    N/A

  MSN 2879 Trust                           N/A       MSN 760543 Trust                   N/A

  Waypoint Asset Co 11 Limited             3073      MSN 760551 Trust                   N/A

  MSN 2905 Trust                           N/A       MSN 760581 Trust                   N/A

  Waypoint Asset Co 12 Limited             0541      MSN 760628 Trust                   N/A

  MSN 20042 Trust                          N/A       MSN 760631 Trust                   N/A

  MSN 41202 Trust                          N/A       MSN 760682 Trust                   N/A

  MSN 920280 Trust                         N/A       MSN 920022 Trust                   N/A

  Waypoint Asset Co 1E Limited             6089      MSN 920062 Trust                   N/A

  Waypoint Asset Euro 1F Limited           7099      MSN 920125 Trust                   N/A

  MSN 20093 Trust                          N/A       MSN 9229 AS                       7652

  Waypoint Asset Malta 1A Limited          2966      Waypoint Asset Co 3A Limited      6687

  Waypoint Leasing Singapore 1             2403      MSN 41371 Trust                    N/A
  Pte. Limited
  Waypoint Leasing UK 1A Limited           2226      Waypoint Asset Euro 1A Limited    9804

  Waypoint Asset Co 14 Limited             1585      MSN 4466 Trust                     N/A

  Waypoint Asset Co 15 Limited             1776      MSN 4469 Trust                     N/A

  Waypoint Asset Co 3 Limited              3471      MSN 6655 Trust                     N/A

  MSN 6658 Trust                           N/A       Waypoint Asset Funding 6 LLC      4964



 WEIL:\96935715\1\79984.0004
18-13648-smb            Doc 473   Filed 02/27/19 Entered 02/27/19 18:00:14             Main Document
                                                Pg 6 of 7


                     Debtor               Last 4                     Debtor                 Last 4
                                         Digits of                                         Digits of
                                         Tax ID                                            Tax ID
                                         Number                                            Number

  Waypoint 760626 Business Trust           N/A           Waypoint Asset Co 7 Limited         9689

  MSN 7152 Trust                           N/A           Waypoint Asset Euro 7A Limited      2406

  MSN 7172 Trust                           N/A           Waypoint Asset Co 8 Limited         2532

  Waypoint Asset Funding 3 LLC             4960          MSN 31041 Trust                     N/A

  Waypoint Asset Malta Ltd                 5348          MSN 31203 Trust                     N/A

  Waypoint Leasing Labuan 3A               8120          MSN 31578 Trust                     N/A
  Limited
  Waypoint Leasing UK 3A Limited           0702          MSN 760617 Trust                    N/A

  Waypoint Asset Co 4 Limited              0301          MSN 760624 Trust                    N/A

  Waypoint Asset Co 5 Limited              7128          MSN 760626 Trust                    N/A

  MSN 1251 Trust                           N/A           MSN 760765 Trust                    N/A

  MSN 14786 Trust                          N/A           MSN 920063 Trust                    N/A

  MSN 2047 Trust                           N/A           MSN 920112 Trust                    N/A

  MSN 2057 Trust                           N/A           Waypoint 206 Trust                  N/A

  Waypoint Asset Co 5B Limited             2242          Waypoint 407 Trust                  N/A

  Waypoint Leasing UK 5A Limited           1970          Waypoint Asset Euro 1B Limited      3512

  Waypoint Asset Co 6 Limited              8790          Waypoint Asset Euro 1C Limited      1060

  MSN 31042 Trust                          N/A           MSN 20012 Trust                     N/A

  MSN 31295 Trust                          N/A           MSN 20022 Trust                     N/A

  MSN 31308 Trust                          N/A           MSN 20025 Trust                     N/A

  MSN 920119 Trust                         N/A           MSN 920113 Trust                    N/A

  Waypoint Asset Funding 8 LLC             4776          Waypoint Asset Co Germany           5557
                                                         Limited
  Waypoint Leasing UK 8A Limited           2906          MSN 31046 Trust                     N/A



                                                     2
 WEIL:\96935715\1\79984.0004
18-13648-smb            Doc 473   Filed 02/27/19 Entered 02/27/19 18:00:14          Main Document
                                                Pg 7 of 7


                     Debtor               Last 4                     Debtor              Last 4
                                         Digits of                                      Digits of
                                         Tax ID                                         Tax ID
                                         Number                                         Number

  Waypoint Leasing US 8A LLC               8080          MSN 41511 Trust                  N/A

  Waypoint Asset Company                   6861          MSN 760608 Trust                 N/A
  Number 1 (Ireland) Limited
  Waypoint Asset Euro 1D Limited           1360          MSN 89007 Trust                  N/A

  Waypoint Asset Co 1L Limited             2360          MSN 920141 Trust                 N/A

  Waypoint Asset Co 1M Limited             5855          MSN 920152 Trust                 N/A

  Waypoint Asset Co 1N Limited             3701          MSN 920153 Trust                 N/A

  Waypoint Asset Euro 1G Limited           4786          MSN 920273 Trust                 N/A

  Waypoint Asset Funding 1 LLC             7392          MSN 920281 Trust                 N/A

  Waypoint Leasing UK 1B Limited           0592          MSN 9205 Trust                   N/A

  Waypoint Leasing UK 1C Limited           0840          MSN 9229 Trust                   N/A

  Waypoint Asset Company                   7847          Waypoint Asset Co 1A Limited     1208
  Number 2 (Ireland) Limited
  Waypoint 2916 Business Trust             N/A           Waypoint Leasing Labuan 1A       2299
                                                         Limited
  MSN 31431 Trust                          N/A           Waypoint Asset Co 1C Limited     0827

  MSN 760734 Trust                         N/A           Waypoint Asset Co 1D Limited     7018

  MSN 920024 Trust                         N/A           Waypoint Asset Co 1F Limited     6345

  MSN 920030 Trust                         N/A           Waypoint Asset Co 1G Limited     6494

  Waypoint Asset Funding 2 LLC             7783          Waypoint Asset Co 1H Limited     7349

  Waypoint Asset Co 1K Limited             2087          Waypoint Asset Co 1J Limited     7729

  Waypoint Leasing Services LLC            8965          MSN 20159 Trust                  N/A

  Waypoint Leasing (Luxembourg)            8928
  Euro S.à r.l.




                                                     3
 WEIL:\96935715\1\79984.0004
